Case: 12-15423   Date Filed: 07/30/2013   Page: 1 of 8


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-15423
                        Non-Argument Calendar
                      ________________________

                        Agency No. A098-944-893



PJERIN KALAJ,
ADRIANA KALAJ,
ALBERT KALAJI,
LUBOMIR KALAJI,

                                                                    Petitioners,

                                  versus

US ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (July 30, 2013)

Before MARCUS, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 12-15423    Date Filed: 07/30/2013   Page: 2 of 8


       Pjerin Kalaj, his wife, and their two sons (collectively, “Kalaj” unless

otherwise noted), natives and citizens of Albania, seek review of the final order of

the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s

(“IJ”) denial of Kalaj’s application for asylum pursuant to the Immigration and

Nationality Act (“INA”), 8 U.S.C. § 1158(a), withholding of removal under 8

U.S.C. § 1231(b)(3), and relief under the United Nations Convention Against

Torture (“CAT”), 8 C.F.R. § 208.16(c). In his application and testimony Kalaj

asserted that he was a Catholic who had built a church in a small village in

Albania, and as a result, Islamic fundamentalists began targeting him.         Kalaj

challenges the denial of his asylum application on the basis that the IJ and the BIA:

(1) erred in determining that he failed to demonstrate past persecution or a well-

founded fear of future persecution; and (2) erred by relying excessively on U.S.

Department of State Country Reports on Human Rights Practices in Albania

(“Country Reports”), despite his expert witness’s testimony that they are

unreliable. After thorough review, we dismiss the petition in part and deny the

petition in part.

       We review only the BIA’s decision unless the BIA expressly adopts or

agrees with the IJ’s decision, in which case we review both the BIA and the IJ’s

decisions. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1350 (11th Cir. 2009).

We lack jurisdiction to consider an argument that the petitioner failed to exhaust by


                                         2
              Case: 12-15423     Date Filed: 07/30/2013    Page: 3 of 8


raising it before the BIA. 8 U.S.C. § 1252(d)(1); Amaya-Artunduaga v. U.S. Att’y

Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006). We review legal determinations

de novo, and factual findings under the “highly deferential” substantial evidence

test, which requires us to affirm the decision if it is “supported by reasonable,

substantial, and probative evidence on the record considered as a whole.”

Kazemzadeh, 577 F.3d at 1350-51 (quotation omitted). We “may not re-weigh the

evidence from scratch” and will only reverse if the record compels reversal. Id. at

1351 (quotation omitted).

      First, we are unpersuaded by Kalaj’s claim that the IJ and BIA erred in

determining that he failed to demonstrate past persecution or a well-founded fear

of future persecution. An alien who is present in the United States may apply for

asylum.   8 U.S.C. § 1158(a)(1).       The Attorney General or the Secretary of

Homeland Security has the discretion to grant asylum if the alien meets his burden

of proving his status as a “refugee.”         8 U.S.C. § 1158(b)(1)(A); 8 C.F.R. §

208.13(a); Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).              A

“refugee” is, in relevant part, any person outside the country of his nationality, who

is “unable or unwilling to return to, and is unable or unwilling to avail himself . . .

of the protection of, that country because of persecution or a well-founded fear of

persecution on account of” a protected ground, including religion. 8 U.S.C. §

1101(a)(42)(A).


                                          3
              Case: 12-15423     Date Filed: 07/30/2013    Page: 4 of 8


      An asylum applicant must establish either: “(1) past persecution on account

of a statutorily protected ground or (2) a well-founded fear of future persecution on

account of a protected ground.” Li Shan Chen v. U.S. Att’y Gen., 672 F.3d 961,

964 (11th Cir. 2011) (quotation omitted). We have explained that persecution “is

an extreme concept that does not include every sort of treatment our society

regards as offensive . . . . Persecution requires more than a few isolated incidents of

verbal harassment or intimidation, unaccompanied by any physical punishment,

infliction of harm, or significant deprivation of liberty.” Shi v. U.S. Att’y Gen.,

707 F.3d 1231, 1235 (11th Cir. 2013) (citation and quotations omitted). We must

consider the cumulative effect of any alleged harms. Id.

      To show a well-founded fear of future persecution, an applicant must

establish that his fear is “subjectively genuine and objectively reasonable.” Al

Najjar, 257 F.3d at 1289. In most cases, the objective prong can be fulfilled either

by establishing past persecution or that the alien has a “good reason to fear future

persecution.” Id. (quotation omitted). If an asylum applicant alleges persecution

by a private actor, he must prove that “his home country is unable or unwilling to

protect him.” Ayala v. U.S. Att’y Gen., 605 F.3d 941, 950 (11th Cir. 2010).

      For starters, Kalaj argues for the first time on appeal that the IJ and the BIA

erred in determining that he failed to establish past persecution, and he challenges

their factual finding that the shooting incident did not occur. Kalaj conceded in his


                                          4
               Case: 12-15423     Date Filed: 07/30/2013   Page: 5 of 8


appeal to the BIA that he had not demonstrated past persecution. Moreover, Kalaj

specifically accepted the IJ’s factual findings. As a result, Kalaj failed to exhaust

his administrative remedies by raising those issues before the BIA and we lack

jurisdiction to consider them. 8 U.S.C. § 1252(d)(1); Amaya-Artunduaga, 463

F.3d at 1250-51. Accordingly, we dismiss Kalaj’s petition to the extent that he

challenges the IJ’s determination that the shooting incident did not occur and that

he failed to establish past persecution.

      As for Kalaj’s challenge to the IJ and the BIA’s determination that he failed

to establish a well-founded fear of future persecution, the BIA specifically agreed

with the IJ’s reasoning in reaching this conclusion, and we therefore review both

the BIA’s opinion and the IJ’s order. Kazemzadeh, 577 F.3d at 1350. Here, the IJ

and the BIA determined that Kalaj’s fear of future persecution was not well-

founded, because (1) Kalaj’s parents remained safely in Albania despite being

identified as contributors to the church; (2) the church itself continued to operate

without problems; and (3) various reports on Albanian country conditions

indicated that Albania allowed religious freedom, that peaceful inter-faith co-

existence in Albania was not under threat, and that foreign extremists’ attempts to

import fundamentalism had been resisted.

      Based on these findings, which are supported by substantial evidence, the

record does not compel reversal. See id. at 1350-51, 1353. Indeed, as the record


                                           5
              Case: 12-15423    Date Filed: 07/30/2013   Page: 6 of 8


shows, Kalaj testified that his parents remained safe in Albania and that the church

that he built continues to operate. Furthermore, various reports about Albanian

country conditions indicated that freedom of religion and peaceful inter-faith co-

existence were strong in Albania.

      As for Kalaj’s argument that the IJ and the BIA erred in relying on the fact

that Kalaj’s parents remain safe and that the church continues to operate, we are

unpersuaded. Kalaj’s explanation -- that his parents and the church remained safe

because Kalaj, viewed as an “activist” by fundamentalists, was the principal target

-- does not compel the conclusion that the IJ or the BIA erred in concluding that

his fear was not objectively reasonable. As we see it, Kalaj has failed to allege

anything else even close to persecution. See Shi, 707 F.3d at 1235. Accordingly,

we deny Kalaj’s petition to the extent that he challenges the IJ and the BIA’s

conclusion that his fear of future persecution was not well-founded.

      We likewise find no merit to Kalaj’s claim that the IJ and BIA erred by

relying excessively on the Country Reports. The IJ and the BIA “must consider all

evidence introduced by the applicant,” but are not required to discuss every piece

of evidence presented if they have given “reasoned consideration” to the

application. Kazemzadeh, 577 F.3d at 1351 (quotations omitted). Rather, they

must “consider the issues raised and announce [the] decision in terms sufficient to

enable a reviewing court to perceive that [they have] heard and thought and not


                                         6
                Case: 12-15423   Date Filed: 07/30/2013   Page: 7 of 8


merely reacted.” Id. (quotation omitted). The IJ and the BIA “are entitled to rely

heavily upon State Department [C]ountry [R]eports,” but they must also analyze

the “unique facts of each applicant’s case.” Xiu Ying Wu v. U.S. Att’y Gen., 712

F.3d 486, 495 (11th Cir. 2013) (quotations omitted).

      Here, Kalaj argues that he presented an expert witness who testified that

Kalaj’s claims were consistent with Albanian country conditions and that the

Country Reports were unreliable, and that the IJ and the BIA failed to provide an

individualized analysis explaining why they afforded so little weight to the expert

testimony. But Kalaj’s arguments are unavailing.

      First, the IJ and the BIA did consider the expert witness’s testimony. The IJ

specifically stated that she had reviewed all of the background documents and she

discussed in detail the expert witness’s testimony that the Country Reports were

unreliable. The BIA determined that the IJ had considered the expert testimony

and that she “carefully assessed” the reliability of the reports before using them.

Accordingly, the IJ and the BIA considered all the evidence and the issues raised,

and gave “reasoned consideration” to Kalaj’s application. See Kazemzadeh, 577

F.3d at 1351.

      Second, Kalaj fails to point to any binding precedent for the proposition that

the IJ and the BIA must provide an individualized explanation for their reliance on

each piece of evidence. Even if such a rule existed, the IJ expressly stated that the


                                         7
              Case: 12-15423     Date Filed: 07/30/2013    Page: 8 of 8


expert witness’s testimony supported the accuracy of the Country Reports. The IJ

further stated that another report, which Kalaj himself submitted to bolster the

expert witness’s testimony that fundamentalism in Albania was on the rise, also

supported the conclusion that “peaceful inter-faith co-existence” in Albania

continued. The BIA determined that the IJ had “carefully assessed” the Country

Report before relying on it, and noted that the IJ had evaluated the expert witness’s

testimony regarding Albanian country conditions.          The IJ and the BIA were

entitled to rely on the Country Reports, because they had also considered the

“unique facts” of Kalaj’s claim. See Xiu Ying Wu, 712 F.3d at 495. Accordingly,

we deny Kalaj’s petition to the extent that he challenges the IJ and the BIA’s

reliance on the Country Reports and the 2009 International Religious Freedom

Report from the United States Department of State.

      PETITION DISMISSED IN PART; DENIED IN PART.




                                         8